Citation Nr: 0124673	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  98-00 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.C.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board.  A copy of the 
transcript of that hearing is of record.

In August 1999, the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claims and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the matters on appeal has been obtained and 
the available medical evidence is sufficient for adequate 
determinations.

3.  The evidence does not demonstrate that the veteran has 
lost the use of his left lower extremity or his upper 
extremities nor that his locomotion is precluded as a result 
of any other service-connected residuals of organic disease 
or injury which affects the function of balance or propulsion 
without the aid of braces, crutches, canes, or a wheelchair. 

3.  The evidence does not demonstrate that the veteran is 
blind or has the anatomical loss or loss of use of the hands


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. § 2101 (West 
1991); 38 C.F.R. § 3.809 (2000).

2.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in acquiring a special 
home adaptation grant have not been met.  38 U.S.C.A. § 2101 
(West 1991); 38 C.F.R. § 3.809a (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  In this 
case, the Board finds that the February 1999 statement of the 
case and the January 2000 and April 2001 supplemental 
statements of the case adequately notified the veteran of the 
evidence necessary to substantiate the claim and of the 
action to be taken by VA.

The VCAA also requires specific VA action to assist in 
developing a claim.  The Board notes that the veteran's VA 
treatment records have been obtained and that the veteran 
underwent VA examinations in conjunction with this claim in 
September 1999, October 1999, and August 2000.  Based upon a 
comprehensive review of the evidence of record, the Board 
finds VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

The record shows the veteran is presently service-connected 
for muscle injuries to the right thigh, 40 percent disabling, 
loss of use of the right foot, 40 percent disabling, nerve 
injuries to the right thigh, 20 percent disabling, muscle 
injuries to the left shoulder, 20 percent disabling, muscle 
injuries to the left arm, 10 percent disabling, muscle 
injuries to the upper abdomen, 10 percent disabling, muscle 
injuries to the right temporal area, 10 percent disabling, 
tinnitus, 10 percent disabling, hearing loss, 0 percent 
disabling, right bundle branch block, 0 percent disabling, 
residuals of exploratory laparotomy, 0 percent disabling, 
residual scarring due to shell fragment wounds, 0 percent 
disabling, residuals of left wrist ganglion cyst excision, 0 
percent disabling, residuals of right wrist ganglion cyst 
excision, 0 percent disabling, chronic peptic ulcer disease, 
0 percent disabling.  The veteran's combined disability 
rating is 90 percent and a total rating based upon individual 
unemployability due to service-connected disabilities has 
been established.  In addition, entitlement to special 
monthly compensation due to the loss of use of one foot and 
automobile and adaptive equipment has been established.

During VA examination in October 1997 the veteran complained 
of loss of use of the lower extremities as a result of his 
service-connected injuries.  The examiner noted diagnoses of 
osteoarthritis to the right knee, decreased range of motion 
of the right foot, and retained metallic fragment to the 
bilateral hips.  It was noted x-ray examination of the hips 
revealed no significant osteoarthritis.  The examiner stated 
the veteran's primary problem involved his ankle and reduced 
range of motion which caused great difficulty in ambulation.

In January 1998, the veteran submitted a VA Form 26-4555, 
Veteran's Application In Acquiring Specially Adapted Housing 
Or Special Home Adaptation Grant.  The veteran stated that he 
required the use of a wheelchair but that his home was too 
small to accommodate the chair.  He also stated he needed to 
have ramps built to provide access to the home.

In a May 1998 personal hearing in conjunction with his claim 
for entitlement to automotive and adaptive equipment the 
veteran testified that he could only walk 5 to 10 minutes 
with his cane before being required to sit.  He stated, in 
essence, that he was prone to fall because of his right foot 
disability.

VA medical records dated in January 1999 noted the veteran 
ambulated approximately 300 yards to and from his van using 
Lofstrand crutches.  He was able to get his wheelchair out of 
the van and transferred in and out of the driver's seat with 
very little difficulty.  The examiner recommended the veteran 
be provided hand controls but that a lift was not warranted.

In correspondence dated in January 1999 the veteran claimed 
arthritis in his right and left hips limited the mobility of 
his lower extremities and that he experienced numbness in his 
feet.  He stated his medical care providers had been unable 
to improve his mobility or to alleviate his pain.  

At his personal hearing before the undersigned Board Member 
in May 1999, the veteran testified that he required the use 
of a cane or wheelchair for mobility.  He stated he had 
intermittent pain related to bursitis or arthritis in the 
left shoulder but that he had periods up to a week when it 
did not bother him too much.  The veteran's daughter, J.M.C., 
testified that he had a tendency to fall when he stood 
without his cane because of poor balance.  She stated that he 
had difficulty maneuvering his wheelchair due to problems 
with his arms and that the wheelchair was unable to fit into 
several rooms in his home.  

VA medical records dated in June 1999 show the veteran 
complained of right leg pain and left shoulder pain and 
popping.  X-ray examination revealed degenerative joint 
disease to the right hip, right knee, and left 
acromioclavicular joint.  The examiner's impression was left 
shoulder impingement.  

During a September 1999 VA neurology examination the veteran 
reported right leg pain and a tendency to fall when he tried 
to walk too far.  He stated that he had been using a 
wheelchair for the previous 2 years and that he began to 
experience left shoulder pain approximately one year earlier.  
The examiner noted muscle tone was normal.  There was no 
upper extremity drift and strength was 5/5 in the upper 
extremities.  There was give way weakness to the left upper 
extremity because of shoulder pain and give way weakness to 
the right leg because of pain.  There was decreased touch and 
pinprick to the right lower extremity but no significant 
sensory deficit to the upper extremities.  Deep tendon 
reflexes were 2+ in the upper and lower extremities; however, 
right knee and ankle reflexes were 1+.  

The examiner noted nerve conduction studies were within 
normal limits.  The diagnosis was left shoulder pain.  There 
was no motor deficit of the left upper extremity and no 
evidence of any nerve damage to the left upper extremity.  
The examiner stated the veteran was able to use his left arm 
and hand quite effectively and ambulated with a cane without 
any significant problems.  It was also noted that the veteran 
required the use of a cane for locomotion because of his 
right lower extremity symptoms and that his locomotion was 
not affected by his left upper extremity symptoms.  The 
examiner noted, however, that he could have problems using 
his wheelchair because of left shoulder pain.  

VA medical records dated in October 1999 included diagnoses 
of left cuff tendonitis and early adhesive capsulitis.  

In an October 1999 VA orthopedic examination the veteran 
reported his chief complaint related to his attempts at 
ambulation.  He stated he could walk household distances but 
no more and that he used a wheelchair for transportation and 
a cane for transfer purposes.  He reported that over the past 
several months he had developed difficulty with his left 
upper extremity.  The examiner noted the veteran's claims 
file had been reviewed.

The examiner also noted the veteran had forward flexion to 
130 degrees to the left shoulder and 170 degrees to the right 
shoulder.  Range of motion studies of the shoulders also 
revealed extension to 20 degrees, abduction to 80 degrees, 
external rotation to 50 degrees, and internal rotation to 
40 degrees.  The veteran appeared to have a subcutaneous 
mass, possibly shrapnel, to the posterior aspect of the left 
shoulder.  There was marked tenderness over the 
acromioclavicular joint.  The Neer test was strongly positive 
and Jobe test was negative.  There was no weakness to the 
external rotators.  Lift off was quite poor on the left as 
compared to the right.  The shoulder did not sublux and there 
was a negative apprehension sign.  It was noted radiographs 
of the shoulder demonstrated very little but there was no 
evidence of osteoarthritis of the articulation.

The examiner stated the veteran had no structurally deformity 
to the right lower extremity but held the limb externally 
rotated due to complaints of pain.  There was considerable 
loss of muscle bulk to the right thigh but surprisingly 
little atrophy.  There was limitation of strength of the 
quadriceps on the right side compared to the left.  It was 
noted the grade was good compared to normal on the left.  The 
hamstrings appeared to have normal strength.  Manual motor 
testing revealed grade 4 or 5 strength to ankle dorsiflexion, 
plantar flexion, tibialis posterior, and peroneal muscles on 
the right.  There was breaking in various portions of the 
examination.  There was no deformity nor swelling about the 
foot.  The passive range of motion was limited as compared to 
the left.  It was noted that the veteran's most striking 
abnormality was limitation of internal rotation of the hip 
and that it was difficult to coax the veteran into position 
in which the knee was facing forward.  Radiographs of the 
hips revealed mild osteoarthritis.  

The examiner provided diagnoses of left upper extremity 
rotator cuff disease with some possible etiologic 
relationship to the veteran's lower extremity disability due 
to forced assisted ambulation with a cane.  It was noted that 
most persons with rotator cuff disease could be treated 
successfully and that it was clear at that juncture that the 
veteran was not incapacitated with respect to the entire left 
upper extremity.  The examiner stated that the veteran had a 
combination of factors sufficient to limit his ability to 
ambulate but not to preclude its conduct.  It was believed 
that the veteran should not be completely wheelchair 
dependent but may find it helpful for ambulating beyond 
household distances.  

VA medical records dated in February 2000 show the veteran 
complained of left shoulder pain without relief by injections 
or physical therapy.  It was noted x-ray examination revealed 
degenerative joint disease to the left shoulder.  The 
diagnosis was possible rotator cuff tear.  A March 2000 left 
shoulder arthrogram revealed contrast track along the 
musculature consistent with synovial tear.  There was no 
evidence of a rotator cuff tear.  A subsequent March 2000 
report noted an assessment of adhesive capsulitis.  

During VA orthopedic examination in August 2000 the veteran 
reported his chief complaint related to his attempts at 
ambulation.  He stated he had used a wheelchair and cane for 
years and in recent months had to switch to using his cane in 
his right hand because of left shoulder discomfort.  He 
stated he could walk household distances but not beyond that 
range.  It was noted his major complaint was to the left 
shoulder.  

The examiner noted the veteran's claims file had been 
reviewed.  Range of motion studies of the shoulders revealed 
forward flexion to 160 degrees, abduction to 90 degrees, 
external rotation to 80 degrees, and internal rotation to 60 
degrees.  There was marked tenderness over the greater 
tuberosity, an abnormal Neer test, and a moderately abnormal 
Jobe test although strength was good.  There was no weakness 
of external rotation and the veteran had a reasonably good 
liftoff.  There was no pain upon internal or external 
rotation of the shoulder held in the adducted position.  
Ballottement maneuvers for the acromioclavicular joint were 
mildly positive.  The biceps appeared to be intact.  The 
diagnosis was rotator cuff tendonitis.  It was noted that the 
veteran did not have limitation of motion, marked paresis, or 
demonstrable rotator cuff tear and that based upon 
examination the limitation of function of his left upper 
extremity was moderate but not profound.

In correspondence dated in May 2001 the veteran stated he had 
no other evidence to submit in support of his claim and 
requested his case be forwarded to the Board for appellate 
review.

Specially Adapted Housing

VA law provides that a certificate of eligibility for 
assistance in acquiring specially adapted housing under 
38 U.S.C. §  2101(a) may be extended to a veteran with 
qualifying service and disability.  The qualifying disability 
must have been incurred or aggravated as the result of 
service and reflect permanent and total disability due to:

(1) The loss, or loss of use, of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or

(2) Blindness in both eyes, having only light perception, 
plus the anatomical loss, or loss, of use of one lower 
extremity, or

(3) The loss, or loss of use, of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.

(4) The loss, or loss of use, of one lower extremity together 
with the loss, or loss of use, of one upper extremity which 
so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

38 U.S.C.A. § 2101 (West 1991); 38 C.F.R. § 3.809 (2000).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  See 38 C.F.R. 
§ 3.809(d).

In this case, the veteran claims, in essence, that because he 
requires orthopedic aids that VA financial assistance in the 
purchase of specially adapted housing or a special home 
adaptation grant is warranted.  The Board notes that the RO 
has found the veteran's service-connected disabilities had 
resulted in the loss of use of his right foot.  The veteran 
does not claim and the record does not show that he has 
service-connected vision disabilities.  Therefore, the 
pertinent issue in this case is whether the evidence 
demonstrates an additional loss of use of the left lower 
extremity, the residuals of organic disease or injury, or the 
loss of use of an upper extremity due to a service-connected 
disability which affects the function of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.

Based upon the evidence of record, the Board finds the 
medical evidence demonstrates the veteran has not lost the 
use of his left lower extremity or of his upper extremities.  
There is also no competent evidence that the veteran's 
locomotion is precluded as a result of any other service-
connected residuals of organic disease or injury.  In fact, 
the October 1999 VA orthopedic examiner stated the veteran 
had a combination of factors sufficient to limit his ability 
to ambulate but not to preclude its conduct.  Therefore, the 
Board finds the criteria for entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing have not been met.

Special Home Adaptation

Generally, a certificate of eligibility for assistance in 
acquiring necessary special home adaptations, or, on or after 
October 28, 1986, for assistance in acquiring a residence 
already adapted with necessary special features, under 38 
U.S.C. 2101(b) may be issued to a veteran if the veteran is 
not entitled to a certificate of eligibility for assistance 
in acquiring specially adapted housing under § 3.809, nor had 
the veteran previously received assistance in acquiring 
specially adapted housing , and the veteran is entitled to 
compensation for permanent and total disability which (1) is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands.  38 C.F.R. § 3.809a (2000).

In this case, the veteran does not claim and the evidence 
does not demonstrate he is blind or has the anatomical loss 
or loss of use of the hands.  Therefore, the Board finds the 
criteria for entitlement to a certificate of eligibility for 
financial assistance in acquiring a special home adaptation 
grant have not been met.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing is denied.

Entitlement to a certificate of eligibility for financial 
assistance in acquiring a special home adaptation grant is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

